283 F.2d 865
Lelia May SAYRE, Appellant,v.W. M. SHOEMAKER, Administrator of the Estate of Mrs. Rosa Shoemaker Williams Herin, et al., Appellees.
No. 18304.
United States Court of Appeals Fifth Circuit.
December 8, 1960.
Rehearing Denied January 10, 1961.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
Lelia May Sayre, pro se.
John W. Dulaney, Jr., W. P. Dulaney, Tunica, for appellees.
Before TUTTLE, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
Judgment affirmed. Sayre v. Shoemaker et al., 5 Cir., 263 F.2d 370.